Citation Nr: 1232381	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-11 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, major depressive disorder, and panic disorder with agoraphobia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1974 to July 1979.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2008, a statement of the case was issued in March 2009, and a substantive appeal was timely received in April 2009.  

In March 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Veteran filed a claim of service connection for PTSD; however, the issue has been recharacterized as entitlement to service connection for a psychiatric disorder, to include anxiety disorder, major depressive disorder, and panic disorder with agoraphobia.  The Court of Appeals for Veteran Claims has held, in the context of a claim for service connection for a psychiatric disorder, that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in multiple statements and testimony contends that she has PTSD due to being sexually harassed during service in 1974 or 1975 while stationed at Fort Bragg.  In June 2007 she also stated that she was raped and did not report the abuse to anyone except her platoon Sergeant.  In March 2012 the Veteran testified that she could not report her sexual assault to the military police because she was part of the military police and her platoon sergeant dismissed her complaints.  

Where a stressor involves a personal assault, VA has a duty to advise the Veteran that evidence from sources other than the service records and evidence of behavior changes may constitute credible supporting evidence of the stressor.  While there is indication that the RO notified the Veteran by letter in April 2007 that she should identify any possible sources of information or evidence to include police reports and treatment record for assault and rape, as the issue needs to be remanded for further development for the reasons discussed below, another notice letter pertaining to the alleged in-service personal assault stressor should be sent to the Veteran.  

VA medical records from 2007 to 2009 include a diagnosis of major depressive disorder, panic disorder, PSTD related to military sexual trauma, and anxiety disorder.  On VA examination in November 2007, the Veteran indicated that she was raped and groped by service members.  The diagnosis was PTSD, panic disorder with agoraphobia, and depressive disorder.  The examiner indicated that the Veteran experienced trauma for multiple incidents, which include her reports of childhood abuse, military sexual trauma, and domestic violence.  A private psychologist in May 2007 provided diagnoses of major depressive disorder and panic disorder with agoraphobia.  The Board finds that the Veteran should be provided with a VA examination to assess what the current psychiatric disorders the Veteran has, to include PTSD, and to determine whether any psychiatric disorder is related to service, to include to a personal assault stressor the examiner finds credible based on the evidence of record. 

In March 2007, the Veteran stated that she was receiving ongoing treatment at the VA Medical Center in Loma Linda, California.  In July 2007, the Veteran indicated that she was treated for major depression in August 2005 and in July 2007 at the VA medical facility in Victorville, California.  While the treatment records from August 2005 are in the claims folder, records from July 2007 need to be associated with the file.  

Lastly, in March 2012 the Veteran testified that she was receiving disability benefits from the Social Security Administration (SSA) due to her PTSD.  These records need to be obtained and added to the claims folder.  Further, the Veteran also testified that she was receiving treatment at the VA clinic in Victorville, CA.  As the most recent VA records in the file are dated in December 2009, records from December 2009 to the present should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With her assistance obtain copies of any pertinent records, to include outstanding treatment records from the VA Medical Center in Loma Linda, California, records dated in July 2007 and from December 2009 onward from the VA clinic in Victorville, California.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Obtain a copy of all the medical records from the Social Security Administration that were used in considering the Veteran's claim for disability benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, to include, but not limited to, records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, family members, roommates, fellow service members or clergy.  

4. After the development listed above has been completed, schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  The entire claims file, to include a complete copy of this REMAND, must be provided to any specialist designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions. 


The examiner must:

a) Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an in-service personal assault stressor.  In formulating the opinion, the VA examiner psychiatrist is asked to address whether the Veteran exhibited behavior changes which may be indicative that a personal assault occurred; the examiner should review the Veteran's personnel history in the claims file to assist in offering this opinion.  The requested opinion should take into consideration all relevant evidence following the incident, as well as the Veteran's own assertions. 

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any non-PTSD psychiatric disorder, to include anxiety disorder, major depressive disorder, and panic disorder with agoraphobia is due to service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed. 

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5. After the above development has been completed, VA must readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  They should then be given a reasonable time frame within which to respond.  Then, the case should be returned to the Board for further appellate review, if otherwise indicated. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

